I respectfully dissent in this case because I believe the trial court was correct in applying the ultimate-discovery exception to the exclusionary rule and refusing to suppress the evidence derived from the improperly obtained blood sample.
The United States Supreme Court, in Nix v. Williams (1984),467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377, announced an exception to the exclusionary rule, finding evidence properly admitted on the basis that it would ultimately or inevitably have been discovered even if no violation of any constitutional provision had taken place. The court noted:
"If the prosecution can establish by a preponderance of the evidence that the information ultimately or inevitably would have been discovered by lawful means * * * then the deterrence rationale [for the exclusionary rule] has so little basis that the evidence should be received. Anything less would reject logic, experience, and common sense." Id. at 444,104 S.Ct. at 2509, 81 L.Ed.2d at 387-388.
The Supreme Court of Ohio adopted the ultimate- or inevitable-discovery exception to the exclusionary rule inState v. Perkins (1985), 18 Ohio St.3d 193, 18 OBR 259,480 N.E.2d 763. Therefore, this exception to the exclusionary rule is the law in Ohio and if the disputed evidence falls within the exception it should be admitted in the trial of this appellant.
In Nix, the United States Supreme Court explained the rationale for the inevitable-discovery exception to the exclusionary rule as follows. The rationale for extending the exclusionary rule to evidence that is the fruit of unlawful police conduct is that law enforcement officials must be deterred from violating constitutional and statutory protections, even though the cost of letting obviously guilty persons go unpunished imposes other societal costs. Therefore, the prosecution is not to be put in a better position than it would have been in if no illegality had occurred. By contrast, the independent-source doctrine, that is, allowing admission of evidence that has been discovered by means wholly independent of any constitutional violation, is justified on the basis that society's interest in deterring unlawful police conduct and the public interest in having juries receive all probative evidence of a crime are properly balanced by putting the police in the same position that they would have been in, not a worse one, if no police error or misconduct had occurred. Thus, although the independent-source doctrine did not apply in Nix, the Supreme Court determined that its rationale was consistent with, and justified adoption of, the ultimate- or inevitable-discovery exception to the exclusionary rule. *Page 167 
In the case before us, there is no question that the evidence derived from the blood sample would ultimately have been discovered. In fact, as the majority points out, the police had the information in hand to obtain a valid search warrant from the court which would have enabled them to lawfully secure the required blood sample when the first sample was improperly obtained. Admittedly, the police work at this point in the case was not the best. Nevertheless, the evidence to be obtained from a blood sample is still available and there can be no question that the evidence will ultimately be obtained by lawful means. In fact, the record confirms that the police have already obtained a blood sample from the appellant pursuant to a valid search warrant. As stated by one court of appeals:
"The inevitable discovery rule does not require certitude. It only requires `that there be a very high degree of probability that the evidence in question would have been obtained independently of the tainted source.' People v. Payton (1978),45 N.Y.2d 300, 313, 408 N.Y.S.2d 395, 402, 380 N.E.2d 224, 231."State v. Ford (1989), 64 Ohio App.3d 105, 112, 580 N.E.2d 827,832.
The majority relies on State v. Masten (Sept. 29, 1989), Hancock App. No. 5-88-7, unreported, 1989 WL 111983, to reject the ultimate-discovery exception. I believe that its reliance is misplaced. In Masten, the disputed evidence consisted of a series of pictures kept in a locked file cabinet. The court rejected the argument that a search warrant would in all probability have been issued and that this should be accepted as the implementation of investigative procedures that would have ultimately led to the inevitable discovery of the evidence. This represents the best argument the prosecutor could devise to attempt to salvage important evidence which had been illegally obtained. The argument failed because of the element of speculation that the search warrant would have been issued and that the evidence would have been in the file cabinet when the warrant was executed. The case before us now is substantially different, in that the police had already done the investigation that could have produced a valid search warrant and, in fact, went to a judge with the results of their investigation (all of which was already in hand before any blood sample was taken) and secured a valid search warrant before the appellant was tried on the charges. This action removes any speculation that a warrant might not be issued. Furthermore, there can be no question that the evidence will still be available when the valid search warrant is executed. The blood sample is needed for DNA comparison. For this purpose, the blood sample from one individual never changes. A sample taken today and another sample taken next week will be identical. On these facts, there can be no question that the investigative procedures already completed would have ultimately led to the inevitable discovery of the evidence.
I conclude that the ultimate-discovery exception to the exclusionary rule applies. The majority in fact places the prosecution in a worse position at trial *Page 168 
because of police misconduct when the evidence gained would have ultimately been found in the absence of misconduct. Thus, the majority has improperly balanced the competing interest of deterring unlawful police conduct and the public interest in having juries receive all probative evidence of a crime.
I would affirm the decision of the trial court that refused to suppress the evidence obtained from the blood sample secured from the appellant without a search warrant and uphold the conviction of the appellant.